Citation Nr: 0722712	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, for compensation purposes.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2005, a statement of the case was 
issued in February 2006, and a substantive appeal was 
received in March 2006.  The veteran testified at a hearing 
before the Board in September 2006.

At the September 2006 Board hearing, the veteran submitted 
additional evidence pertaining to his claims, and waived RO 
preliminary review of such evidence.

In a February 2006 rating decision, entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
granted.  The grant of service connection constitutes a full 
award of the benefit sought on appeal as to this issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The veteran has not submitted a jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level within the applicable 
time period.  Thus, those issues are not currently in 
appellate status.  Id.


FINDINGS OF FACT

1.  The veteran's dental problems are not as a result of 
trauma in service, nor was he a prisoner of war.

2.  The veteran does not have a current disability of the low 
back, and any claimed disability was not manifested in 
service, nor is it otherwise related to such service.

3.  The veteran does not have a current disability of the 
legs, and any claimed disability was not manifested in 
service, nor is it otherwise related to such service.


CONCLUSIONS OF LAW

1.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.381 (2006).

2.  Any low back disability was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Any bilateral leg disability was not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2005.  
The letter predated the June 2005 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for the claimed 
disabilities, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service outpatient 
treatment records from the VA medical center (VAMC) in St. 
Cloud, Minnesota.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary with regard 
to the claims of service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Dental disability

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

The veteran claims entitlement to service connection for 
dental condition, to include missing teeth.  The veteran 
claims that he should be compensated for current dental 
disabilities as such conditions manifested in service.  

An examination performed for induction purposes in March 
1964, reflects that he was not missing any teeth, and his 
dental condition was deemed acceptable.  Service medical 
records reflect that the veteran underwent dental treatment 
for periodontal disease on several occasions in 1965 and 
1967.  Such treatment, however, is routine in nature.  An 
examination performed for separation purposes reflects that 
he was missing teeth 32 and 17.  

The veteran has testified that prior to leaving for Vietnam, 
he was told by a dentist that his "gums are real bad" but 
the dentist would not render treatment until he returned from 
Vietnam.  The veteran claims that by the time he sought 
treatment a few years later, his teeth could not be saved.  
Thus, he claims that he lost his teeth because he was unable 
to seek periodontal treatment during service.  Treatment 
records from the VAMC dated in December 2004 reflect positive 
dental problems.

While service connection may be established for treatment 
purposes for these conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth or periodontal disease.  38 C.F.R. § 3.381.  As 
neither condition is recognized by the applicable regulations 
as a disability for which VA compensation may be granted, the 
veteran's claim is denied.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  Service medical records do not reflect that any 
dental treatment rendered during service was due to any in-
service trauma, nor due to combat.  Additionally, there is no 
evidence that the veteran was a prisoner of war.  See 
38 C.F.R. § 3.381(b).  The only dental treatment rendered was 
for periodontal disease, carious teeth, and missing teeth.  
An inability to seek dental treatment during service does not 
provide a basis for compensation for any such residuals.  
Service connection for missing teeth and periodontal disease 
for compensation purposes is not legally permitted, and to 
that extent, as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental 
trauma which resulted in residuals, additional loss of teeth, 
malunion or nonunion of the maxilla, or loss of body of the 
maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 
C.F.R. 4.150, Diagnostic Codes 9913-9916.  Consequently, 
there is no basis for entitlement to service connection for 
residuals of dental condition for compensation purposes.

The veteran may wish to contact the VA dental clinic for 
further information regarding outpatient dental treatment.

Low back & bilateral leg disabilities

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The veteran claims entitlement to service connection for low 
back and bilateral leg disabilities as a result of parachute 
jumps that he performed during his period of active duty 
service.  The veteran has not specifically claimed or 
testified to a leg injury that occurred during service, but 
appears to be claiming that any such bilateral leg disability 
is as a result of his low back disability.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's DD Form 214 reflects that the veteran was in 
Airborne School from August to September 1964, and he also 
received the Parachutist Badge.  Service medical records, 
however, do not reflect any complaints related to the back or 
legs.  A Report of Medical History completed by the veteran 
in February 1967 for separation purposes does reflect that he 
checked the 'Yes' box with regard to 'recurrent back pain.'  
The examiner noted reports of muscle pain, however, there was 
no sciatica and no trauma.  A February 1967 separation 
examination reflects that his 'spine, other musculoskeletal' 
and 'lower extremities' were clinically evaluated as normal.  
Moreover, the veteran signed a statement which stated that 
"[t]here has been no significant change in my health since 
last physical."

In December 2004, the veteran claimed entitlement to service 
connection for bilateral leg and low back disabilities; 
however, did not submit any medical evidence in support of 
his claim, nor did he identify any medical providers.  He 
stated that he "hurt back in airborne training" and 
experienced "pain in legs from disk in back."  

Outpatient treatment records are on file from the VAMC for 
the period December 2004 to January 2006.  A January 2005 
environmental evaluation apparently performed due to his 
claimed exposure to herbicides during service in Vietnam, 
reflects the veteran's complaints of backache, joint pain and 
stiffness; however, a musculoskeletal examination revealed 
good muscle tone of 5/5 with no muscular atrophy, normal 
gait, no joint effusions or swelling, and he appeared to have 
full range of motion.  The treatment records, otherwise, 
reflect no complaints or treatment related to the back or 
legs.

At the September 2006 Board hearing, the veteran testified 
that he performed approximately 100 airborne jumps during 
service.  During airborne training, on his third jump he 
landed on his canteen in the middle of his back, sustaining 
an injury.  He testified that his instructors knew his back 
bothered him, but they still let him make the last two jumps.  
He did not testify to seeking any in-service treatment.  
After service, he reported seeking treatment with a 
chiropractor who told him he had a compressed disk, but the 
veteran could not recall the name or location of the medical 
provider.  The veteran did not testify to seeking any other 
post-service treatment.

In support of his claim, the veteran submitted a lay 
statement from L.A., which contains her recollections 
pertaining to the veteran's complaints of back pain upon 
returning from service.

Upon review of the evidence of record, the Board has 
determined that service connection is not warranted for low 
back and bilateral leg disabilities.  

Although the veteran contends that he injured his back during 
active service, service medical records are completely devoid 
of any treatment or diagnosis.  The Board acknowledges that 
he complained of recurrent back pain and muscle pain upon 
separation, but there were no objective findings of any low 
back disability.  Thus, any symptomatology that the veteran 
may have experienced during service appeared to be acute and 
transitory and resolved without residual disability.  
Notwithstanding this, the veteran has not submitted any 
evidence of a current back disability.  The veteran claims 
that he sought treatment for his low back subsequent to 
service; however, he has been unable to identify a medical 
provider.  The treatment records on file do not reflect any 
treatment for or diagnosis of a low back disability.  A 
veteran's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The record also contains 
no evidence of any continuity of symptomatology following 
discharge from service as there is no evidence of any post-
service medical treatment or a diagnosis of low back 
disability since his period of active service.  

With regard to the claimed bilateral leg disability, service 
medical records are also devoid of any complaints, treatment, 
or diagnoses related to the legs.  As noted hereinabove, his 
lower extremities were clinically evaluated as normal upon 
separation.  The veteran did not testify to seeking any post-
service medical treatment for any bilateral leg disability, 
and has not submitted any evidence showing a current 
bilateral leg disability.  Moreover, due to the finding that 
service connection for low back disability is not warranted, 
service connection on a secondary basis for bilateral leg 
disability is also not warranted.  See 38 C.F.R. § 3.310. 

The Board has considered the veteran's own lay statements, 
and the lay statement from L.A., to the effect that his 
claimed low back and bilateral leg disabilities are causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran and L.A. have not been shown to have 
the medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for these service 
connection claims and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, there is no competent evidence of a current low 
back or bilateral leg disability nor persistent or recurrent 
symptoms of any such disabilities, and the evidence also does 
not establish that the veteran suffered "an event, injury or 
disease in service," with regard to his back and legs, so it 
is not necessary to obtain a VA medical opinion with regard 
to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of a low back or bilateral leg disability in 
service.  

In short, the preponderance of the evidence is against 
entitlement to service connection for low back and bilateral 
leg disabilities.  It follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for dental disability is 
denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral leg 
disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


